                   Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 1 of 20

                                                                                                                RL      Cl-O! ti   J
AO 91 (Rev. 1 l/ll) Criminal Complaint

                                                                                                                      -4 201'
                                     United States District Court

                                                  Northern Districtof California                                        Qp CALlFti-.,,

                  United States of America
                                V.                                                            3      19 71458
                                                                        Case No.
                      Catherine Carlaga,


                                                                                                                                       s
                           Defendant(s)


                                                CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  March 12, 2018              in the county of           San Francisco               in the
     Northern          District of          California        , the defendant(s) violated:

             Code Section                                                  Offense Description
42U.S.C. § 1320a-7b(b)                        Criminal penalties for acts involving Federal health care "Anti-Kickback
                                              Statute."




          This criminal complaint is based on these facts:
Please see attached affidavit.




          S2f Continued on the attached sheet.
Approved as to form:

                                                                                                            gnaiure

WILLIAM FRENTZEN
                                                                                      nette Sprihd, Special Agent - FBI
Assistant United States Attorney
                                                                                             Printed name and title


Sworn to before me and signed in my presence.


Date:       7
                                                                                               Judge's signature


City and state:                   San Francisco, California               Hon. Joseph C. Spero, U.S. Chief Magistrate Judge
                                                                                             Printed name and title
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 2 of 20
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 3 of 20
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 4 of 20
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 5 of 20
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 6 of 20
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 7 of 20
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 8 of 20
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 9 of 20
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 10 of 20
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 11 of 20
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 12 of 20
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 13 of 20
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 14 of 20
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 15 of 20
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 16 of 20
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 17 of 20
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 18 of 20
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 19 of 20
Case 3:19-mj-71458-MAG Document 1 Filed 09/04/19 Page 20 of 20
